Citation Nr: 1103114	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-23 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable rating for service-connected 
varicose veins.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to April 1950, 
and from March 1953 to August 1956.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In December 2010, additional evidence was received in support of 
the Veteran's claim, accompanied by a waiver of RO review.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The Veteran's varicose veins of the bilateral lower extremities 
are not manifested by intermittent edema or aching and fatigue 
after prolonged standing or walking, relieved by elevation of the 
extremities or compression hosiery.  


CONCLUSION OF LAW

The criteria for a compensable rating for varicose veins of the 
lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.104, 
Diagnostic Code 7120 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based, as far as practically can be determined, on 
average impairment in earning capacity. Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2010).

When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2010).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2010).  Also, when making 
determinations as to the appropriate rating to be assigned, VA 
must take into account the Veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  The Board will consider entitlement to 
staged ratings to compensate for times since filing the claim 
when the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

The Veteran's varicose veins are currently rated as 
noncompensably disabling under Diagnostic Code 7120.  A 0 percent 
rating is warranted for asymptomatic palpable or visible varicose 
veins.  A 10 percent rating is warranted for varicose veins 
manifested by intermittent edema of extremity or aching and 
fatigue in the leg after prolonged standing or walking, with 
symptoms unrelieved by elevation of the extremity or compression 
hosiery.  A 20 percent rating is warranted for varicose veins 
manifested by persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating is warranted for 
varicose veins manifested by persistent edema and stasis 
pigmentation or eczema, with or without intermittent ulceration.  
A 60 percent rating is warranted for varicose veins manifested by 
persistent edema or subcutaneous induration, stasis pigmentation 
or eczema, and persistent ulceration.  Finally, a 100 percent 
rating is warranted for varicose veins manifested by massive 
board-like edema with constant pain at rest.  38 C.F.R. § 4.104 
Diagnostic Code 7120 (2010).

A review of VA treatment records dated from January 2006 to 
December 2007 shows that, other than a February 2007 notation 
that the Veteran had varicose veins in both legs, those records 
are silent for complaints, symptoms, and treatment related to 
varicose veins.  The Veteran's gait was consistently noted to be 
within normal limits, and his extremities were consistently noted 
to be without edema.
The Veteran has submitted various private treatment records in 
support of his claim.  The Board observes that most of those 
records do not show treatment during the relevant appeals period.  
Nevertheless, those records have been considered, as it is 
essential to trace the medical history of the Veteran in 
considering the severity of a disability.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  

A review of private treatment shows extensive treatment for 
numerous medical conditions to include severe peripheral vascular 
disease with claudication; arteriosclerotic cardiovascular 
disease, status post coronary artery bypass graft in 1998; 
carotid vascular disease; hypertension; 
hyperlipidemia/dyslipidemia; left ventricular hypertrophy; 
prostatitis and benign prostate hypertrophy; renal artery 
atherosclerosis; and, a back disorder.  The records show that the 
Veteran has undergone numerous medical procedures to treat the 
above conditions.  However, these records do not show complaints 
of fatigue in the lower extremities, nor do they show evidence of 
edema, eczema, or ulcerations in the lower extremities.  On the 
contrary, edema of the extremities was consistently noted to be 
absent, as were rashes and ulcerations.  

The Board acknowledges that private treatment records from 
Regional Cardiology Consultants dated in July 2004, August 2004, 
and September 2004 show complaints related to the lower 
extremities, including aching, pain, and claudication.  However, 
there is no mention of varicose veins in those treatment records, 
and those symptoms were directly attributed to the Veteran's 
diagnosed atherosclerosis of the extremities.  Similarly, 
bilateral leg pain reported during a July 2006 visit to the Back 
Pain Relief Clinic was attributed to radiculopathy, as indicated 
in correspondence of Dr. Bone received by VA in April 2007, which 
noted an International Classification of Diseases (ICD) diagnosis 
of 724.4.  Although the meaning of the numbers is not specified 
in the correspondence, the Board notes that "724.4" corresponds 
to the ICD code for thoracic or lumbosacral neuritis, 
radiculopathy, or radiculitis, or disability resulting from 
lumbar or thoracic spine nerve root disability.  
(http://www.cdc.gov/nchs/icd/icd9cm.htm, last accessed January 
18, 2011).
The Veteran also submitted private hospital records dated in 1984 
and 1985 showing treatment related to lower extremity symptoms, 
to include left calf cramping with exercise.  The Veteran 
underwent lower extremity angioplasties and was diagnosed with 
claudication secondary to atherosclerotic obliterons and 
peripheral vascular disease secondary to atherosclerosis with 
claudication.  These records are negative for treatment related 
to varicose veins and fail to establish a link between the 
Veteran's lower extremity symptoms and varicose veins.  In fact, 
those records serve as evidence against such a finding, as the 
Veteran's symptoms were attributed to other medical disabilities.

The Veteran underwent VA examination in April 2007.  He reported 
noticing that he had varicose veins in his legs shortly before 
leaving the military.  He reported a history of pain in his right 
calf on walking many years ago, for which he underwent multiple 
balloon angioplasties.  Following those surgeries, he still could 
not walk long distances and, in 2004, he underwent a stent 
surgery.  That surgery was performed two more times, with the 
most recent one being in January 2005.  

During the examination, the Veteran could not specify when his 
symptoms started or how they had progressed, except to say that 
they worsened over time.  He indicated that he was told he would 
need two more surgeries, and he saw a vascular surgeon.  He was 
told that he still had circulation in his feet and surgery was 
not recommended at that time.  He reported no surgery for 
varicose veins per se, and he had never worn compression 
stockings.  The Veteran reported intermittent claudication, 
noting that he could walk a block with stopping a couple of 
times.  He reported waking up in the morning with pain in his 
left leg on occasion for the last two years.  He reported no 
edema in his feet, though he did report numbness and tingling in 
his feet for the past 30 years.  He indicated that his feet would 
"go to sleep and feel cold."  The Veteran was not on medication 
for varicose veins and had not undergone venous stripping in 
either of his lower extremities.  He denied a history of venous 
stasis ulcers and reported that his varicose veins, per se, had 
never bothered him.  They did not affect his usual activities, 
which were more affected by his peripheral arterial disease for 
which he had to have stent placements.  

On physical examination, superficial varicose veins were noted on 
the right leg from the knee down to the dorsal aspect of the 
right foot, and on the medial and lateral side of the right leg.  
Superficial varicose vein blanching was present on the anterior 
and medial aspect of the right foot.  With respect to the left 
lower extremity, superficial varicose veins were noted on the 
anterior, medial, and lateral aspect of the left leg below the 
left knee to the dorsal aspect of the foot.  Superficial varicose 
veins were also noted on the dorsal and medial aspect of the left 
foot.  The varicose veins were too scattered and too numerous to 
measure, bilaterally.  There was no evidence of stasis ulcers, 
hyperpgimented patches, edema, or eczema, bilaterally.  Dorsalis 
pedis and tibialis posterior were both 1+, bilaterally.  Both 
lower extremities had normal temperature and were cool to touch.  
Sensation to light touch, vibration, and 10 gram monofilament 
testing was intact bilaterally on the plantar and dorsal aspect 
of the feet.  The Veteran's gait was noted to be slightly broad-
based and cautious.

Based on the above, the examiner diagnosed varicose veins, too 
numerous to measure.  The examiner noted that they were 
prominent, but that the Veteran had been asymptomatic from the 
varicose veins.  The examiner stated that there was no edema and 
that the Veteran had never had venous stasis ulcers.  The 
examiner opined that most of the symptoms mentioned by the 
Veteran were more likely than not secondary to his peripheral 
vascular disease requiring angioplasties and stent placement.

After a review of the evidence, the Board finds that the 
Veteran's bilateral varicose vein disorder is most consistent 
with a noncompensable rating for each lower extremity.  The 
evidence shows asymptomatic visible varicose veins.  The criteria 
for a higher rating have not been met, as the evidence does not 
show reports of aching or fatigue after prolonged standing or 
walking, with symptoms relieved by elevation of the extremities 
or the use of compression hosiery; edema; stasis pigmentation or 
eczema; or, ulceration.  Nor has the Veteran provided any lay 
testimony regarding worsening symptoms, and by his own report 
during the April 2007 VA examination, his varicose veins did not 
bother him.  Furthermore, any lower extremity symptoms that have 
been documented in the record have been medically attributed to 
disabilities for which the Veteran is not service-connected.

In short, the Board finds that the disability picture accords 
precisely with the criteria for a noncompensable rating, and the 
evidence does not demonstrate findings supportive of assignment 
of a higher rating at any time during the period under 
consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's increased rating claim and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The above determination is based on application of provisions of 
the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(2010).  However, the regulations also provide for exceptional 
cases involving compensation.  Ratings shall be based, as far as 
practicable, upon the average impairments of earning capacity 
with the additional proviso that VA shall from time to time 
readjust this schedule of ratings in accordance with experience.  

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  
However, the Board finds in this case that the regular schedular 
standards are not inadequate.

The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 1155 
(West 2002).  Generally, the degrees of disability specified in 
the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1 (2010).  The Board finds that the 
competent evidence of record does not show that the Veteran's 
bilateral varicose vein disorder has been productive of frequent, 
or any, periods of hospitalization.  Nor does that evidence show 
that his service-connected disability causes marked interference 
with employment beyond that envisioned by the schedular ratings 
already assigned.  In fact, the record indicates that the Veteran 
is retired, and, by his own report, his varicose veins do not 
bother him or affect his usual activities.  Consequently, the 
Board concludes that referral of this case for consideration of 
an extra-schedular rating is not warranted.  Thun v. Peake, 22 
Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2010).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in April 2007 and April 2008; a 
rating decision in June 2007; a statement of the case in July 
2008; and a supplemental statement of the case in June 2009.  
These documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence considered, 
the pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence in 
the appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claim by the 
RO subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied 
its duty to notify the appellant, and had satisfied that duty 
prior to the final adjudication in the December 2010 supplemental 
statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the Veteran of any evidence 
that could not be obtained.  The Veteran has not referred to any 
additional, unobtained, relevant, available evidence.  The Board 
is aware that in his June 2009 substantive appeal (VA Form 9), 
the Veteran requested that VA obtain records from Dr. Thomas 
regarding a September 2007 vascular surgery.  However, records 
from Dr. Thomas and Regional Hospital of Jackson relating to this 
surgery are already of record.  Moreover, although the Veteran 
again referenced records from Dr. Thomas and a Dr. Lawrence in 
his July 2009 appeal hearing options form, the Board finds that 
further efforts to obtain records from these physicians would not 
yield relevant evidence.  Specifically, identified records from 
Dr. Thomas have already been obtained and are negative for 
treatment related to varicose veins, and July 2009 correspondence 
from Dr. Lawrence indicates treatment for an unrelated medical 
condition.  Therefore, the Board finds that it has satisfied its 
duty to obtain relevant evidence and that further efforts in this 
regard are unnecessary.

VA also obtained a medical examination in relation to this claim, 
and the Veteran has not asserted that his bilateral varicose vein 
disorder has worsened since his April 2007 VA examination, nor 
does the medical evidence submitted since that examination 
indicate a worsening condition or document new symptoms that 
would warrant a new examination.  Thus, a new examination is not 
warranted.  The Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.


ORDER

Entitlement to a compensable rating for bilateral varicose vein 
disorder of the lower extremities is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


